                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–129–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 ROBERT LYLE GILL,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on January 10, 2020. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Robert Lyle Gill’s guilty plea


                                           1
after Gill appeared before him pursuant to Federal Rule of Criminal Procedure 11,

and entered a plea of guilty to felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1) as charged in Count I of the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

25), and I adopt them in full.

      Accordingly, IT IS ORDERED that Robert Lyle Gill’s motion to

change plea (Doc. 18) is GRANTED and Robert Lyle Gill is adjudged guilty as

charged in Count I of the Indictment.

      DATED this 28th day of January, 2020.




                                          2
